Case 1:14-cv-02447-LAK Document 73 Filed 10/01/19 Page 1 of 1

 

 

 

 

|rosps SDNY 1
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
oe eee eee eee eee x DOCH
KING RANGE, | DATE FILED: 10/1/2014 __
iS = :
Plaintiff,
-against- 14-cv-2447 (LAK)
480-486 BROADWAY, LLC, et ano.,
Defendants.
ee x

ORDER

LEWIS A. KAPLAN, District Judge.

Plaintiff moved to amend his complaint to drop certain claims. The Court
prematurely granted the motion on conditions, as it mistakenly understood that plaintiff's time to
reply to defendants’ request had expired.

 

Plaintiff then sought reconsideration, pomting out that his time to reply had not
expired and that he was entitled to object to the conditions imposed, The Court acknowledged the
error, vacated the order conditionally granting leave to amend, and reopened plaintiffs motion to
amend.

In view of plaintiffs objection to the conditions imposed, plaintiffs motion for leave
to amend [DI 58] is denied. The end plaintiff seeks to achieve is vexatious and inappropriate given
the overall history of this case and of the actions of plaintiff’s counsel in other cases in this district.
See, e.g., Range v. 535 Broadway Group LLC, No. 17-cv-0423 (WHP), 2019 WL 4182966, at *2
(S.D.N.Y. Sept. 9, 2019) (citing cases).

SO ORDERED.

Dated: October 1, 2019 bac

Lewis a Me
United States Districtdudge

 
